Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9-8-21 has been entered and fully considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Yamamoto and Lin disclose a display device as discussed in the previous rejection.  However, the claims have been amended and now include the limitation “wherein the second section… crosses a boundary of the display area of the display device.”
Additionally, Lin teaches that some horizontal sections of the wires are close the boundary of the display area of the display device (eg. as seen in Fig. 11, 90-6 in the bottom right corner is at the very edge of the active area AA).  However, the specific wires in Fig. 11 of Lin are directed towards power wiring (carrying ELVDD signals, with the data wires in Fig. 31 in an “L-shape” in the other direction, and so not near the boundary of the display area), and the data wires explicitly do not “cross the boundary” of the display area (“L-shaped extensions 170 may be formed from metal layer 91 and may overlap the corner of the active area of display 14, so as not to intrude into the inactive area along the edge of the substrate of display 14” as discussed in [0078]).

None of the other currently cited references of record teaches or suggest wherein a “connecting wire comprises a first section and a second section” and “wherein the second section overlaps the first data line in a display area of the display device” and “crosses a boundary of the display area of the display device” when combined with each of the other currently cited claim limitations.

Claims 2 and 4-18 are dependent upon claim 1 and so are allowable for the same reasons.

Claims 3 and 19 are allowable for the same reasons as discussed in the previous rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691